DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 40 and 54-56 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Sabol et al. (US 20040052328).
Regarding claim 40, Sabol teaches a breast CT imaging system, comprising:
a table 62 configured to support a patient P in a prone position, said table defining an opening that is configured for a breast of said patient to extend therethrough (figure 2);
a CT scanner 12 58 positioned under said table to be able to perform a CT scan of said breast of said patient; and
a computer configured to communicate with said CT scanner to receive imaging signals therefrom,
wherein said computer is configured to provide a computer-aided diagnosis system,
wherein said computer-aided diagnosis system processes said imaging signals to automatically construct a database of normal tissue structures of said breast to provide aid to a user making a diagnosis (para 58).
Regarding claim 54, Sabol teaches said computer is further configured to determine a tissue density of said breast (calcification, para 64).
Regarding claim 55, Sabol teaches a display configured to communicate with said computer, wherein said computer is further configured to render and provide to said display at least one of a three-dimensional CT image, a two-dimensional slice of a three-dimensional CT image, or a compression image based on said three-dimensional CT image that simulates compression of said breast (para 35).
Regarding claim 56, Sabol teaches said CT scanner is at least one of a cone beam or fan beam CT scanner (figure 2 or Ning).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sabol in view of Ning (US 20040081273).
Regarding claim 42, Sabol fails to teach said computer is further configured to provide a computer-guided therapy system, and wherein said computer-guided therapy system processes said 
Ning teaches a computer-guided therapy system, and wherein said computer-guided therapy system processes said imaging signals to track a treatment volume in said breast during an applied therapy and to direct application of a determined amount of at least one of radiation or heat to said treatment volume (para 51).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the CT of Sabol with the therapy as taught by Ning, since it would provide better treatment information.


Allowable Subject Matter
Claims 41 and 43-53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 41, the prior art fails to teach said computer-aided diagnosis system automatically constructs a database of normal ductal tissue for said patient and uses said database of normal ductal tissue during at least one of detection of abnormal tissue, diagnosis of abnormal tissue, or therapy of abnormal tissue as claimed in claim 41.
Regarding claims 43-49, the prior art fails to teach said CT scanner comprises an x-ray source that is configured to selectively emit x-rays in an imaging band of energies and x-rays in a therapy band of energies, and wherein said computer-guided therapy system is a radiation therapy system that directs x-rays in said therapy band of energies to said treatment volume as claimed in claim 43.
Regarding claims 50-53, the prior art fails to teach a high-intensity focused ultrasound (HIFU) system disposed under said table, said HIFU system comprising a phased array of ultrasound transmitters, .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOON K SONG/Primary Examiner, Art Unit 2884